The opinion of the Court was delivered, by
Lowrie, J.
The rule is valuable and well founded, that, he who has no interest, can have no insurance. That he must show his interest, and that it is the extreme measure of his recovery, are the corollaries of the rule. Without this, insurances would soon become a mere system of gambling. These principles are sufficient to affirm the judgment.
It matters not what contracts or conveyances passed between the plaintiff and the company by which this house was erected. The company had no title'to convey to him. So far as the evidence of title goes, it shows that the company entered upon land belonging to the state of Delaware, and erected their house there without any shadow of title or even of license, general or special, They were mere intruders, and if the plaintiff has their whole title, it is a mere intruder’s title. This is not such an interest as the law recognises as a sufficient foundation for the contract of insurance.
Judgment affirmed.